342 S.W.3d 439 (2011)
Adrienne DEVINE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72818.
Missouri Court of Appeals, Western District.
June 14, 2011.
John J. Ammann, St. Louis, MO, for Appellant.
Ninion S. Riley, Jefferson City, MO, for Respondent.
*440 Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Ms. Adrienne Devine appeals the Labor and Industrial Relations Commission's decision denying her request for unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).